            Case 2:20-cv-00655-CMR Document 2-1 Filed 09/18/20 PageID.9 Page 1 of 12

                                     ANDREW S. RAPACKE, ESQ.
                                       THE RAPACKE LAW GROUP, P.A.
                                              1840 N. PINE ISLAND ROAD
                                                PLANTATION, FL 33322
                                               TEL (954) 951-0154 / FAX (954) 206-0484
                                                    WWW.ARAPACKELAW.COM



                                                           July 29, 2020

          VIA PRIORITY MAIL AND EMAIL: (support@rppl.com)

          Ripple, LLC
          Attn: Andrew Wilder, CEO
          2056 South 1100 East
          Salt Lake City, UT 84106

                   Re:        Notice of Infringement of Intellectual Property Rights of Neurotronics, Inc.

          Dear Mr. Wilder,

                 Our Firm represents Neurotronics, Inc. ("Neurotronics"), a Florida Corporation in
          connection with their global intellectual property matters.

                  It has come to our attention Ripple, LLC d/b/a Ripple Neuromed (“Ripple Neuro”) is
          currently infringing Neurotronics federally registered and incontestable trademark “NOMAD”
          (Reg. No. 3897303), filed on May 13, 2010 with a date of first use of June 7, 2008, in connection
          with a “medical device used for the acquisition of physiological date for polysomnography.” See
          Exhibit A.

                  Neurotronics is the owner, designer, and manufacturer of the popular portable sleep
          recorder Nomad which is widely recognized as an industry leader in the sleep diagnostics market
          due to its superior quality and innovation. Neurotronics has expended considerable sums of money
          on the research and development, advertising, marketing and distribution of its products since its
          inception in 1971. As a result of our client’s longstanding use of the NOMAD trademark and its
          popular product offerings, which have become widely known throughout the United States and
          internationally, the mark has created a commercial impression to consumers who associate them
          with the quality and reliability of the brand Neutronics has established. Consequently, your use of
          the “NOMAD” mark infringes upon Neurotronics common law and federal trademark rights.

                  Ripple Neuro currently advertises, markets, distributes and sells its “multi-modal
          electrophysiology” product “Nomad” on its websites, including <https://rippleneuromed.com/
          ripple-products/nomad/> (the “Infringing Mark”) See Exhibit B. The Infringing Mark is likely to
          cause confusion, to cause mistake, or to deceive consumers as to an affiliation, connection, or
          association with Neurotronics’s NOMAD trademark in violation of the Lanham Act, 15 U.S.C. §§
          1114 and 1125(a).

                  In the present case, when analyzing the similarity of the marks as viewed in their entirety,
          the Infringing Mark have an identical appearance and commercial impression to Neurotronics’.
          The Infringing Mark is unauthorized identical reproductions of the Neurotronics trademark in its
1840 NORTH PINE ISLAND ROAD                       TEL.: 954-951-0154 ● FAX: 954-206-0487
PLANTATION, FLORIDA 33322                             WWW.ARAPACKELAW.COM
           Case 2:20-cv-00655-CMR Document 2-1 Filed 09/18/20 PageID.10 Page 2 of 12




          entirety, being used with substantially similar goods which perform the same features and
          functionality as those claimed in the Neurotronics trademarks. As such, the goods are of the kind
          and nature that would be utilized by the same type of consumer, to collect the same type of
          physiological data, and potentially for the same intended purpose. Therefore, these goods would
          be indistinguishable to consumers from genuine Neurotronics products, which reasonably could
          encompass identical goods under its current registration. Further, your use of the marks on product
          listings and reproduced on the products themselves is likely to cause confusion among consumers
          and end users alike with the comparable Neurotronics products. Last, the goods sold by Ripple
          Neuro under the Infringing Mark are being marketed, distributed, advertised, and sold through
          identical channels of trade, marketing and targeting the same consumers as Neurotronics.

                  Consequently, your use of the Infringing Mark is likely to cause confusion, to cause
          mistake, or to deceive consumers as to their affiliation, connection, or association with
          Neurotronics, in violation of 15 U.S.C. § 1125(a) and 15 U.S.C. § 1114(1), which allows for civil
          remedies including immediate and permanent injunctive relief, recovery of profits, up to three
          times the amount of any monetary damages suffered by Neurotronics, as well as an award of
          attorney’s fees. Federal law permits recovery of statutory damages for trademark infringement of
          up to $200,000 per instance, and up to $2,000,000 per instances when the infringement is
          determined to be willful. Considering the nature in which the Neurotronics mark has been
          reproduced on the infringing goods and corresponding listings, and Neurotronics’ prominence
          within the market, it appears likely present infringement is willful.

                   Neurotronics takes it intellectual property matters seriously and is prepared to enforce its
          full intellectual property rights; however, under the present circumstances and in the interest of
          goodwill, Neurotronics is prepared to resolve this matter amicably provided you cooperate with
          the following demands:

                   1.         Immediately cease and desist from all further use of all Neurotronics’
                              trademark and any other works derived from or substantially related to the
                              Neurotronics trademark, including trademarked, works;

                   2.         Immediately cease and desist from all further sales of goods using
                              Neurotronics’ trademark, including those using the Infringing Marks, and
                              immediately remove all product listings, advertisement, and marketing for the
                              infringing goods from all websites and e-commerce platforms;

                   3.         Issue a detailed accounting of all past and present product sales, profits, and
                              revenues derived from your sale or use of goods using Neurotronics’
                              trademark, including all online, in-person, wholesale, direct to consumer, and
                              other such sales;

                   4.         Deliver to Neurotronics any material in your possession or control bearing
                              unauthorized reproductions of the Neurotronics trademark or any designation
                              likely to cause confusion therewith;

                   5.         Provide a one-time payment of $30,000 for past damages; and

1840 NORTH PINE ISLAND ROAD                      TEL.: 954-951-0154 ● FAX: 954-206-0487
PLANTATION, FLORIDA 33322                            WWW.ARAPACKELAW.COM
           Case 2:20-cv-00655-CMR Document 2-1 Filed 09/18/20 PageID.11 Page 3 of 12




                   6.         Offer written assurances by no later than August 12, 2020, that you have
                              complied with (1) through (5) above and will permanently refrain from all
                              such use and future use.

                  We look forward to receiving a compliant response by August 12, 2020, concerning this
          matter. If you have any questions or if you would like to discuss this matter, please do not hesitate
          to contact me directly at (954) 951-0154.

                                                                      Sincerely,




                                                                      Andrew S. Rapacke, Esq.

          CC: Neurotronics, Inc.
          ASR/bb




1840 NORTH PINE ISLAND ROAD                    TEL.: 954-951-0154 ● FAX: 954-206-0487
PLANTATION, FLORIDA 33322                          WWW.ARAPACKELAW.COM
Case 2:20-cv-00655-CMR Document 2-1 Filed 09/18/20 PageID.12 Page 4 of 12




      EXHIBIT A
              Case 2:20-cv-00655-CMR Document 2-1 Filed 09/18/20 PageID.13 Page 5 of 12


       Generated on: This page was generated by TSDR on 2020-07-29 14:41:16 EDT
                 Mark: NOMAD




  US Serial Number: 85037307                                                        Application Filing May 13, 2010
                                                                                                Date:
     US Registration 3897303                                                       Registration Date: Dec. 28, 2010
           Number:
       Filed as TEAS Yes                                                              Currently TEAS Yes
                Plus:                                                                           Plus:
             Register: Principal
           Mark Type: Trademark
     TM5 Common Status                                                           LIVE/REGISTRATION/Issued and Active
            Descriptor:
                                                                                 The trademark application has been registered with the Office.


               Status: The registration has been renewed.
         Status Date: Jun. 17, 2020
    Publication Date: Oct. 12, 2010



                                                                   Mark Information
          Mark Literal NOMAD
           Elements:
 Standard Character Yes. The mark consists of standard characters without claim to any particular font style, size, or color.
            Claim:
       Mark Drawing 4 - STANDARD CHARACTER MARK
              Type:

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: Medical device used for the acquisition of physiological data for polysomnography
         International 010 - Primary Class                                              U.S Class(es): 026, 039, 044
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Jun. 07, 2008                                               Use in Commerce: Jun. 07, 2008

                                                       Basis Information (Case Level)
            Filed Use: Yes                                                             Currently Use: Yes
            Filed ITU: No                                                               Currently ITU: No
            Filed 44D: No                                                               Currently 44E: No
            Filed 44E: No                                                              Currently 66A: No
            Filed 66A: No                                                         Currently No Basis: No
      Filed No Basis: No

                                                       Current Owner(s) Information
                Case 2:20-cv-00655-CMR Document 2-1 Filed 09/18/20 PageID.14 Page 6 of 12

          Owner Name: Neurotronics, Inc.
     Owner Address: 4500 NW 27th Ave Suite C2
                    Gainesville, FLORIDA UNITED STATES 32606
   Legal Entity Type: CORPORATION                                        State or Country FLORIDA
                                                                        Where Organized:

                                           Attorney/Correspondence Information
                                                            Attorney of Record - None
                                                                   Correspondent
     Correspondent Neurotronics, Inc.
     Name/Address: 4500 NW 27th Ave Suite C2
                   GAINESVILLE, FLORIDA UNITED STATES 32606
                Phone: 352-372-9955                                                 Fax: 815-550-2871
                                                       Domestic Representative - Not Found

                                                       Prosecution History
                                                                                                            Proceeding
   Date               Description
                                                                                                            Number
Jun. 17, 2020      NOTICE OF ACCEPTANCE OF SEC. 8 & 9 - E-MAILED
Jun. 17, 2020      REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)                                        77074
Jun. 17, 2020      REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED                                    77074
Jun. 17, 2020      CASE ASSIGNED TO POST REGISTRATION PARALEGAL                                           77074
Mar. 31, 2020      TEAS SECTION 8 & 9 RECEIVED
Dec. 28, 2019      COURTESY REMINDER - SEC. 8 (10-YR)/SEC. 9 E-MAILED
Aug. 07, 2016      NOTICE OF ACCEPTANCE OF SEC. 8 & 15 - E-MAILED
Aug. 06, 2016      REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.                                     76533
Aug. 06, 2016      CASE ASSIGNED TO POST REGISTRATION PARALEGAL                                           76533
May 25, 2016       TEAS SECTION 8 & 15 RECEIVED
May 25, 2016       TEAS CHANGE OF CORRESPONDENCE RECEIVED
Dec. 28, 2015      COURTESY REMINDER - SEC. 8 (6-YR) E-MAILED
Dec. 28, 2010      REGISTERED-PRINCIPAL REGISTER
Oct. 12, 2010      OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED
Oct. 12, 2010      PUBLISHED FOR OPPOSITION
Sep. 08, 2010      LAW OFFICE PUBLICATION REVIEW COMPLETED                                                70884
Sep. 08, 2010      ASSIGNED TO LIE                                                                        70884
Aug. 25, 2010      APPROVED FOR PUB - PRINCIPAL REGISTER
Aug. 25, 2010      ASSIGNED TO EXAMINER                                                                   81093
May 20, 2010       NOTICE OF PSEUDO MARK MAILED
May 19, 2010       NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
May 17, 2010       NEW APPLICATION ENTERED IN TRAM

                                            TM Staff and Location Information
                                                            TM Staff Information - None
                                                                    File Location
   Current Location: GENERIC WEB UPDATE                                 Date in Location: Jun. 17, 2020
Case 2:20-cv-00655-CMR Document 2-1 Filed 09/18/20 PageID.15 Page 7 of 12




      EXHIBIT B
               Case 2:20-cv-00655-CMR Document 2-1 Filed 09/18/20 PageID.16 Page 8 of 127/29/20, 2:44 PM
Nomad – Ripple Neuromed




     The Explorer Nomad
  MULTI-MODAL POWERFUL
  ELECTROPHYSIOLOGY IN A LIGHTWEIGHT AND
  PORTABLE PACKAGE

  Ripple Neuromed’s Nomad processor provides up
  to 512 channels of simultaneous recording and
  stimulation that can fit in the palm of your hand.

  A truly modular system, the Nomad can record
  multi-modal electrophysiological signals of
  uncompromising quality with specialized Front
  Ends. On-board processing and advanced APIs
  provides the flexibility for any application. Easily
  setup in minutes, the Nomad can quickly
  transition between the laboratory and the
  operating room.

  With game-changing versatility, the Nomad
                                                              DOWNLOAD BROCHURE
  processor can be used in the lab and the
  operating room as a stand-alone system or to
  complement existing clinical systems in the
  epilepsy monitoring unit. Compatible with both
  high impedance microelectrodes and standard
  clinical electrodes, you can record a full range of
  physiological data with one processor.

  With wireless data transmission, integrated
  battery, and internal data storage, the Nomad
  processor is a portable platform for advanced
  neurophysiology, neuromodulation,
  neuroprosthesis development, and brain machine
  interface experiments.




  HIGHLIGHTS
     Up to 512 channels of simultaneous stimulation
     and recording
     Specialized Front Ends to optimize
     electrophysiological recordings
     Onboard processing for dynamic experiments and
     closed-loop stimulation
     Advanced API for custom applications


https://rippleneuromed.com/%20ripple-products/nomad/                                             Page 1 of 5
               Case 2:20-cv-00655-CMR Document 2-1 Filed 09/18/20 PageID.17 Page 9 of 127/29/20, 2:44 PM
Nomad – Ripple Neuromed



     Small and portable for mobile applications
     Meets safety standards for laboratory and clinical
     research




   + Physical Specifications

   + Recording Specifications

   + Stimulating Specifications




                  Up to 512
                                                          PORTABLE – 700 GRAMS. EASILY TRANSPORT BETWEEN
                                                          HOSPITALS OR LABORATORIES.




                  channels                                VERSATILE – DEDICATED FRONT ENDS. SIMULTANEOUS
                                                          STIMULATION AND RECORDING FOR ANY EXPERIMENT.
               OF RECORDING PER DEVICE (1024 TOTAL)




               Record and                                 WEARABLE – WIRELESS COMMUNICATIONS. INTEGRATED
                                                          BATTERY. ON-BOARD STORAGE. PACK IT UP AND GO.



                Stimulate                                 SEAMLESS SETUP – SET UP AND BEGIN RECORDING IN
                                                          MINUTES.
                 SIMULTANEOUSLY ON ALL CHANNELS




     30 kHz sampling                                      REAL-TIME, CLOSED-LOOP CONTROL – PROGRAMMATIC




          rate
                                                          CONTROL. REAL-TIME FEEDBACK. MATLAB & PYTHON
                                                          APIS



                    FOR SINGLE-UNIT RECORDINGS




https://rippleneuromed.com/%20ripple-products/nomad/                                                       Page 2 of 5
              Case 2:20-cv-00655-CMR Document 2-1 Filed 09/18/20 PageID.18 Page 10 of 127/29/20, 2:44 PM
Nomad – Ripple Neuromed




     PORTABILITY

     At merely 700 grams, the Nomad provides a light weight
     and portable form factor that can easily be transported
     between hospitals or laboratories




https://rippleneuromed.com/%20ripple-products/nomad/                                             Page 3 of 5
              Case 2:20-cv-00655-CMR Document 2-1 Filed 09/18/20 PageID.19 Page 11 of 127/29/20, 2:44 PM
Nomad – Ripple Neuromed




                                                                          SAFETY

                                                                          Already used around the world and reported in high-
                                                                          impact, peer-reviewed journals, the Nomad is designed
                                                                          to meet ISO 60601 safety standards for laboratory and
                                                                          clinical research




                                                       COMPLETE YOUR SYSTEM




               Micro2 Front Ends                            Macro Front Ends                      Analog and Digital I/O Modules




https://rippleneuromed.com/%20ripple-products/nomad/                                                                               Page 4 of 5
              Case 2:20-cv-00655-CMR Document 2-1 Filed 09/18/20 PageID.20 Page 12 of 127/29/20, 2:44 PM
Nomad – Ripple Neuromed




https://rippleneuromed.com/%20ripple-products/nomad/                                             Page 5 of 5
